The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Action on the Merits
Drawing Objection 

The drawing is objected to for an inconsistency. Specifically, the perspective views, reproductions 1.7 and 1.8, show an elongated substantially stadium-shaped outline around the features on the bottom surface (see partial 1.7 below). However, the stadium-shaped feature is not shown in reproductions 1.5 and 1.6 (see 1.5 and 1.6 below). 
                
    PNG
    media_image1.png
    217
    266
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    74
    696
    media_image2.png
    Greyscale



Reproductions 1.1 and 1.2, at the top and bottom corners, show a hard edge and a slightly indented surface which supports the inclusion of the elongated substantially stadium-shaped outline in reproductions 1.5 and 1.6 (see top and bottom portions of 1.1 below).        
                
    PNG
    media_image3.png
    269
    349
    media_image3.png
    Greyscale
           
A new, formal, and mutually consistent drawing, wherein the elongated substantially stadium-shaped outline has been added to reproductions 1.5 and 1.6, is now required.

When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter, the same being prohibited by 35 U.S.C. 132 and 37 CFR 1.121.

Any amended replacement-drawing must comply with 37 CFR 1.121.  Any amended replacement-drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The new drawing should not be labeled as "amended." Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d).  

Objection to the Claim Language

For proper form (37 CFR 1.1025), the claim must be amended to delete the second line. 

The second line, which reads,
 [“Application for overall protection of industrial design(s) as shown and described”] 
is neither proper nor required.

	Specification

	The additional description following the brief description of the reproductions is too non-specific, Further, the additional description provides only information that a member of the interested public would understand from a consideration of the reproductions. The description is unnecessary and the examiner requests cancellation of the entire paragraph.

Comment regarding Patentability of the Claim

The claim herein is found to be patentable over the closest prior art due to the specific combination of elements. The particular shape of the rounded corners when viewed from the front and rear, the front (“selfie”) camera’s placement and size relative to the screen size, the particular size of the front screen and its relationship to the outer periphery, the particular aspect ratio when viewed from the front and rear, the particular silhouette of the sides and top and bottom, the particular features and arrangement of features shown on the top, bottom, and sides, and the rear camera’s shape, size, features, and arrangement of features, all conjoin to create a patentably new design.

Non-Patent Documents cited on PTO-892 

The non-patent documents that have been cited on the 892, for which no copies have been supplied, may be viewed by visiting http://www.gsmarena.com on the internet and entering the manufacture name and model number in the “search” box at the upper center or by visiting the web address indicated in each citation. 
Conclusion 

This application is in condition for allowance except for the formal matters outlined above.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935). If applicant’s response to the requirements set forth above is incomplete or includes new matter, the examiner may hold the response non-compliant.

A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

	Contact Information

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D. ASCH whose telephone number is (571)272-2632. The examiner can normally be reached Mon.-Fri. 10am - 6:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lakiya G. Rogers can be reached on (571) 270-7145. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/JEFFREY D ASCH/Primary Examiner, Art Unit 2916